 



Exhibit 10.1
NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION EMPLOYMENT AGREEMENT
     This Non-Disclosure, Non-Competition and Non-Solicitation Employment
Agreement (this “Agreement”) is made by and between Zimmer, Inc. (“Company”) and
____________(“Employee”) as of the date executed by Company.
Recitals
     A. For purposes of this Agreement, “Parent” means an entity that is a
holding company of, or holds a controlling interest in, Company; “Affiliates”
means any subsidiary of Company or Parent of Company or a company over which
Company or Parent has control; and the definition of each of Company, Parent,
and Affiliates, includes any of their successors-in-interest, including, but not
limited to, Zimmer, Inc. (“ZINC”). References herein to Company shall be deemed
to include any Parent or Affiliates where appropriate.
     B. Company, Parent, and the Affiliates are part of the global holdings of
Zimmer Holdings, Inc., a publicly traded corporation incorporated under the laws
of the state of Delaware, the primary purpose of which is to serve as the
umbrella entity for ZINC. Company, Parent and the rest of the Affiliates located
throughout the world are engaged in the development, manufacture, distribution,
and sale of orthopaedic-medical, oral-rehabilitation, and/or spine or trauma
devices, products, and services.
Agreement
     NOW, THEREFORE, in consideration of the foregoing recitals, the promises
contained herein, those certain benefits contained in each Zimmer Holdings, Inc.
2001 Stock Incentive Plan Nonqualified Stock Option Grant Agreement to which
Employee is a party, those certain benefits contained in each Zimmer Holdings,
Inc. 2001 Stock Incentive Plan Performance Share Award Agreement to which
Employee is a party, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Employee agree as
follows:
     1. Acknowledgements. Employee acknowledges that Company is engaged in the
highly competitive business of the development, manufacture, distribution, and
sale of orthopaedic-medical, oral-rehabilitation, and/or spine or trauma
devices, products, and services. Employee acknowledges that Employee has
responsibility for Company’s competitive position and financial viability
throughout the world and has access to Confidential Information (as hereinafter
defined) relating to all aspects of running the Company. Further, Employee
acknowledges that in the course of Employee’s employment with Company, Employee:
(a) has been given and will continue to be given access to Confidential
Information (as hereinafter defined); (b) has participated and will continue to
participate in the development and/or usage of inventions, products, concepts,
methods, or technologies that are related to Company’s business; (c) has been
given and will continue to be given specialized, proprietary training relating
to

 



--------------------------------------------------------------------------------



 



Company’s products, processes, and Confidential Information; and/or (d) has been
given and will continue to be given access to Company’s customers and other
business relationships.
     2. Termination of Employment. Company and Employee acknowledge and agree
that Employee’s employment is on an at-will basis, and accordingly, either
Company or Employee may terminate the employment relationship at any time for
any reason, or no reason whatsoever, with or without cause, and without advance
notice.
     3. Non-Disclosure of Confidential Information. Employee acknowledges that
Confidential Information is a valuable, special, and unique asset of Company,
Parent, and the Affiliates and agrees to the following:
(A) Confidential Information Defined. “Confidential Information” includes,
without limitation, any and all of Company’s, Parent’s, or Affiliates’ Trade
Secrets (as defined by the law of the State of Indiana ), Inventions (as defined
herein), confidential and proprietary information and all other information and
data of Company that is not generally known to the public or other third
parties, who could derive economic value from its use or disclosure.
Confidential Information includes, without limitation, the following:
(i) marketing, sales, and advertising information, such as lists of actual or
potential customers; customer-preference data; marketing and sales techniques,
strategies, efforts, and data; merchandising systems and plans; confidential
customer information including identification of purchasing personnel, account
status, needs and ability to pay; business plans; product development and
delivery schedules; market research and forecasts; marketing and advertising
plans, techniques, and budgets; overall pricing strategies; specific advertising
programs and strategies utilized, and the success or lack of success of those
programs and strategies; (ii) organizational information, such as personnel and
salary data; merger, acquisition and expansion information; information
concerning methods of operation; divestiture information; and competitive
information pertaining to Company’s distributors; (iii) financial information
such as product costs; supplier information; overhead costs; profit margins;
banking and financing information; and pricing-policy practices; (iv) technical
information, such as product specifications, compounds, formulas, improvements,
discoveries, developments, designs, inventions, techniques, new products and
surgical-training methods; (v) information disclosed to Employee as part of any
specialized, proprietary training process; (vi) information of third parties
provided to Employee subject to non-disclosure restrictions for use in
Employee’s business for Company; and (vii) any work product created by Employee
in rendering services for Company.
(B) Non-Disclosure of Confidential Information. Employee agrees that Employee
will not disclose, transfer, or use (or seek to induce others to disclose,
transfer, or use) any Confidential Information for any purpose other than: (i)
disclosure to authorized employees and agents of Company who are bound to
maintain the confidentiality of the Confidential Information; and/or (ii) for

-2-



--------------------------------------------------------------------------------



 



authorized purposes during the course of Employee’s employment in furtherance of
Company’s business.
(C) Protection of Confidential Information. Employee will notify Company in
writing of any circumstances that may constitute unauthorized disclosure,
transfer, or use of Confidential Information. Employee will use best efforts to
protect Confidential Information from unauthorized disclosure, transfer, or use.
Employee will implement and abide by all procedures adopted by Company to
prevent unauthorized disclosure, transfer, or use of Confidential Information.
     4. Ownership of Confidential Information and Inventions.
(A) Invention Defined. “Invention” includes, without limitation, ideas,
programs, processes, systems, intellectual property, works of authorship,
copyrightable materials, discoveries, and improvements of which Employee
conceives, alone or in conjunction with others, during Employee’s employment
with Company or within six (6) months after Employee’s employment ends and that
relate to Company’s present or future business. An Invention is covered by this
Agreement regardless of whether (i) Employee conceived of the Invention in the
scope of Employee’s employment; and/or (ii) the Invention is patentable.
(B) Ownership of Confidential Information and Inventions. Confidential
Information and Inventions are solely the property of Company. Employee agrees
that Employee does not have any right, title, or interest in any of the
Confidential Information or Inventions. Employee may be recognized as the
inventor of an Invention without retaining any other rights associated
therewith.
(C) Disclosure and Assignment of Inventions. Employee hereby assigns to Company
all right, title and interest that Employee may have in any Inventions that are
developed, made, authored, or conceived by Employee (whether alone or with
others) during Employee’s employment with Company. Employee agrees to:
(i) promptly disclose all such Inventions in writing to Company; (ii) keep
complete and accurate records of all such Inventions, which records shall be
Company property and shall be retained on Company premises; and (iii) execute
such documents and do such other acts as may be necessary in the opinion of
Company to establish and preserve Company’s property rights in all such
Inventions. This Section shall not apply to any Invention for which no
equipment, supplies, facility, or Confidential Information of Company was used
and that was developed entirely on Employee’s own time, and (1) that does not
relate (a) directly to the business of Company or (b) to Company’s actual or
demonstrably anticipated research or development, or (2) that does not result
from any work performed by Employee for Company.
     5. Return of Confidential Information and Company Property. Immediately
upon termination of Employee’s employment with Company, Employee shall return to
Company all of Company’s property relating to Company’s business, including,
without limitation, all of

-3-



--------------------------------------------------------------------------------



 



Company’s property that is in the possession, custody, or control of Employee
such as Confidential Information, computers, access cards/keys, Company
identification badge, documents, hard-copy files, copies of documents and any
electronic information/files.
     6. Obligations to Other Entities or Persons. Employee warrants that
Employee is not bound by the terms of any confidentiality agreement or any other
legal obligation that would either preclude or limit Employee from disclosing or
using any of Employee’s ideas, inventions, discoveries, or other information or
otherwise fulfilling Employee’s obligations to Company. While employed by
Company, Employee shall not disclose or use any confidential information
belonging to any entity or any other person in violation of a contractual
agreement prohibiting such disclosure or use or in violation of applicable laws.
     7. Conflict of Interest and Duty of Loyalty. During Employee’s employment
with Company, Employee shall not engage, directly or indirectly, in any
activity, employment or business venture, whether or not for remuneration, that
is: (i) competitive with Company’s business; (ii) deprives or potentially could
deprive Company of any business opportunity; (iii) conflicts or potentially
could conflict with Company’s business interests; or (iv) is otherwise
detrimental or potentially detrimental to Company, including preparations to
engage in any of the foregoing activities.
     8. Non-Competition Covenants. Company and Employee acknowledge and agree
that the following non-competition covenants are reasonable and necessary to
protect the legitimate interests of Company, Parent, and Affiliates, including,
without limitation, the protection of Confidential Information and Inventions.
Employee further acknowledges and agrees that such covenants are an essential
part of, and consideration for, Company’s promises contained in this Agreement.
Employee agrees to, and covenants to comply with, each of the following separate
and divisible restrictions:
(A) Definitions.
1. “Competing Product” includes any orthopaedic, oral-rehabilitation, spine or
trauma device, product, or service, including any new product formulation,
product modification, and/or product improvement (a) that resembles or competes
with a device, product or service Company, Parent, or Affiliate researched,
developed, manufactured, marketed, distributed, or sold during Employee’s last
two years of employment with Company and (b) with which the Employee worked in
the course of Employee’s last two years of employment with Company or about
which the Employee obtained Confidential Information in the course of the
Employee’s last two years of employment with Company.
2. “Competing Organization” includes: (a) any organization, or any division or
unit of an organization, that researches, develops, manufactures, markets,
distributes or sells any Competing Product; or (b) any organization, or any
division or unit of an organization, that plans to

-4-



--------------------------------------------------------------------------------



 



research, develop, manufacture, market, distribute, or sell any Competing
Product.
3. “Diversified Competing Organization” includes any Competing Organization that
controls or is under common control with entities that conduct business in an
industry other than the orthopaedic, oral-rehabilitation, spine-implant or
trauma products industries.
4. “Same or Similar Capacity” includes: (a) duties, responsibilities, or
functions, the Employee is expected to perform or does perform for a Competing
Organization which are the same as, or similar to, the Employee’s duties,
responsibilities, or functions during the last two years of Employee’s
employment with Company; b) any executive or managerial capacity; or c) any
other capacity in which Employee’s knowledge of Confidential Information or
Inventions would constitute a competitive disadvantage to Company if used on
behalf of the Competitive Organization.
5. “Restricted Geographic Area” includes: (a) for an Employee who has duties,
responsibilities, or functions with Company-wide impact and whose position is
classified as a salary grade Z7 or Z8 or any equivalent or higher salary grade
including a member of Company’s Operating Committee, the Restricted Geographic
Area includes the following divisible geographic areas (i) the continental
United States; (ii) Canada; (iii) Latin America; (iv) Asia/Australia; (v) all
countries of the European Union; (vi) Switzerland; and/or vii) all other
countries, territories, or states in which the Employee was responsible for
cultivating or maintaining competitive advantages on Company’s behalf; and b)
for all other employees, the Restricted Geographic Area includes the following
divisible geographic areas i) the continental United States; and/or ii) the
territory or state in which the Employee was responsible for cultivating or
maintaining competitive advantages on Company’s behalf, during the last two
years of Employee’s employment with Company.
6. “Non-Competition Period” begins the date Employee executes this Agreement,
continuing through the eighteen (18) months after the Employee’s last day of
employment with Company unless otherwise extended by Employee’s breach of this
Agreement. The Non-Competition Period shall not expire during any period in
which Employee is in violation of any of the restrictive covenants set forth
herein, and all restrictions shall automatically be extended by the period
Employee was in violation of any such restrictions.
7. “Customer” includes, without limitation, any distributor, health care
provider, health care dealer, hospital, hospital system, university
practitioner, surgeon, dentist, health care purchasing organization, or

-5-



--------------------------------------------------------------------------------



 



surgical group with which the Employee had a business relationship on behalf of
Company during the last two years of Employee’s employment with Company and that
(a) purchased, marketed, or distributed any competing products during the last
two years of Employee’s employment; (b) participated in or influenced the
purchasing decisions of any Customer of the Company; or (c) used Company’s
devices, products, or services purchased by a Customer of the Company.
8. “Potential Customer” includes, without limitation, any distributor, health
care provider, health care dealer, hospital, hospital system, university
practitioner, surgeon, dentist, health care purchasing organization, or surgical
group which Employee identified, marketed to, or held discussions with regarding
the research, development, manufacture, distribution, or sale of any Competing
Products during the last two years of Employee’s employment with Company.
     (B) Restrictive Covenants. During the Non-Competition Period, Employee
agrees to be bound by each of the following independent and divisible
restrictions:
1. Employee will not seek or obtain employment with, work for, consult with, or
lend assistance to any Competing Organization in a Same or Similar Capacity in
the Restricted Geographic Area.
2. Employee will not seek or obtain employment with, work for, consult with, or
lend assistance to any Competing Organization in any capacity if it is likely
that as part of such capacity, Employee would inevitably use or disclose any of
Company’s Confidential Information or Inventions.
3. Employee will not seek or obtain employment with, work for, consult with, or
lend assistance to any Competing Organization in any capacity involving any
Competing Product.
4. Employee may accept employment with, work for, consult with, or lend
assistance to any Diversified Competing Organization provided that (a) the
division or unit of the Diversified Competing Organization with which Employee
will be affiliated is not a Competing Organization; (b) the Employee’s
affiliation with the Diversified Competing Organization does not involve any
Competing Product; (c) Employee provides Company with a written description of
Employee’s anticipated activities on behalf of the Diversified Competing
Organization; (d) Employee’s affiliation with the Diversified Competing
Organization would not likely cause Employee to inevitably use and/or disclose
any Confidential Information; and (e) Employee’s affiliation with the
Diversified Competing Organization does not constitute a competitive
disadvantage to Company.

-6-



--------------------------------------------------------------------------------



 



5. Employee will not seek or obtain employment with, work for, consult with, or
lend assistance to any Customers or Potential Customers in the Restricted
Geographic Area in a competitive capacity in which Employee’s knowledge of
Company’s Confidential Information would inevitably be used to Company’s
competitive disadvantage or for a competitive purpose.
6. Employee will not solicit, attempt to solicit, or engage in discussions or
other communications with any Customer or Potential Customer with the purpose or
intent of promoting, marketing, selling, or obtaining orders for any Competing
Product.
7. Employee will not interfere adversely with past, present, or prospective
business relationships between Company and any of its Customers, Potential
Customers, suppliers, distributors, agents, sales representatives, employees,
independent contractors, or other persons or entities with which Company,
Parent, or Affiliates conduct business.
8. Employee will not employ, engage in personal service or favor (whether or not
for compensation), solicit for employment, advise or recommend to any other
person or entity that such person or entity employ, or solicit for employment,
any individual employed by Company during the last two years of Employee’s
employment with Company, or otherwise induce or entice any such employee to
leave employment with Company to work for, consult with, or lend assistance to
any Competing Organization.
9. Employee agrees to refrain from making any disparaging or derogatory
statements about Company, its products, Parent, and any Affiliates, together
with their past, present and future officers, directors, employees, attorneys,
and agents. Disparaging or derogatory statements include, but are not limited
to, negative statements regarding Company’s business or other practices.
10. Employee agrees that the divisible covenants contained in this Agreement
prohibit Employee from engaging in the restricted activities whether on
Employee’s behalf or on behalf of, or for the benefit of, any other person or
entity.
     9. Reasonableness of Terms. Employee acknowledges and agrees that the
restrictive covenants contained in this Agreement are reasonably necessary to
protect Company’s, Parent’s, and Affiliates’ legitimate interests in
Confidential Information, Inventions, and goodwill. Additionally, Employee
acknowledges and agrees that the restrictive covenants are reasonable in all
respects, including, but not limited to, temporal duration, scope of prohibited
activities, and geographic area. Employee further acknowledges and agrees that
the restrictive

-7-



--------------------------------------------------------------------------------



 



covenants set forth in this Agreement will not pose any hardship on Employee and
that Employee will reasonably be able to earn an equivalent livelihood without
violating any provision of this Agreement.
     10. Non-Competition Period Payments. To the extent Employee is unable to
obtain employment consistent with Employee’s training and education solely
because of the provisions of this Agreement and to the extent that Employee is
not otherwise entitled to compensation pursuant to a change in control
arrangement, the following terms will apply upon expiration of any severance
benefits to which Employee is otherwise eligible to receive:
a. Calculation of Payments: (i) Company will make payments to Employee equal to
Employee’s monthly base pay at the time of Employee’s termination (exclusive of
extra compensation and any other employee benefits) for each month of such
unemployment through the end of the Non-Competition Period; or (ii) to the
extent Employee is able to obtain employment consistent with the Employee’s
skill and education that does not violate this Agreement, but solely because of
this Agreement, the monthly base pay for the replacement employment is less than
Employee’s monthly base pay at the time of Employee’s termination, Company
agrees to pay the difference in monthly base pay for each such month through the
end of the Non-Competition Period.
b. Written Explanation: To continue to be eligible for Non-Competition Period
Payments, on the 15th (fifteenth) day of each month of unemployment, Employee
will provide Company with a detailed written account of Employee’s efforts to
obtain employment, including a statement explaining that Employee was unable to
obtain replacement employment solely due to the provisions of this Agreement, or
a statement explaining that the Employee’s monthly base pay for his replacement
employment is less than at Company and Employee could not obtain a position
financially comparable to his position at Company solely because of this
Agreement.
c. Cessation/Suspension of Non-Competition Payments: To the extent that Employee
breaches any provision of this Agreement during the Non-Competition Period or
fails to timely submit the written explanation required by Section 10b, Company
reserves the right to cease making any Non-Competition Payments. In the event of
(i) the cessation of non-competition payments due to Employee’s breach; or
(ii) suspension of non-competition payments during a period of time when a
dispute over employee’s conduct and/or breach is being addressed through legal
action or otherwise, Employee agrees that Employee will still be bound by all of
the provisions set forth in this Agreement, including, but not limited to, the
non-competition, non-solicitation, non-disparagement and non-disclosure
covenants.
d. Release from Agreement: Company reserves the right to release Employee from
Employee’s obligations set forth in this Agreement at any time. To the extent
that the Company exercises its right to release Employee from this

-8-



--------------------------------------------------------------------------------



 



Agreement, Company’s payment obligations under this section shall cease
immediately and Employee shall not be entitled to any Non-Competition Period
Payments.
     11. Severability and Modification of Restrictions: The covenants and
restrictions in this Agreement are separate and divisible, and to the extent any
clause, portion, or section of this Agreement is determined to be unenforceable
or invalid for any reason, Company and Employee acknowledge and agree that such
unenforceability or invalidity shall not affect the enforceability or validity
of the remainder of the Agreement. If any particular covenant, provision, or
clause of this Agreement is determined to be unreasonable or unenforceable for
any reason, including, without limitation, the temporal duration, scope of
prohibited activity, and/or geographic area covered by any non-competition,
non-solicitation, non-disparagement or non-disclosure covenant, provision, or
clause, Company and Employee acknowledge and agree that such covenant,
provision, or clause shall automatically be deemed reformed such that the
contested covenant, provision, or clause will have the closest effect permitted
by applicable law to the original form and shall be given effect and enforced as
so reformed to whatever extent would be reasonable and enforceable under
applicable law. The parties agree that any court interpreting this Agreement
shall have the authority, if necessary, to reform the Agreement to render it
enforceable under applicable law.
     12. Remedies. Employee acknowledges that a breach or threatened breach by
Employee of this Agreement will give rise to irreparable injury to Company and
that money damages will not be adequate relief for such injury. Accordingly,
Employee agrees that Company shall be entitled to obtain injunctive relief,
including, but not limited to, temporary restraining orders, preliminary
injunctions, or permanent injunctions, without having to post any bond or other
security, to restrain or prohibit such breach or threatened breach, in addition
to any other legal remedies that may be available. In addition to all other
relief to which it shall be entitled, Company shall be entitled to cease or
suspend all payments to which Employee would otherwise be entitled under
Section 10 hereto; continue to enforce this Agreement; recover from Employee all
payments made under Section 10 to the extent attributable to a time during which
Employee was in violation of the covenants for which payment was made; and
recover from Employee all litigation costs and attorneys’ fees incurred by
Company in any action or proceeding relating to this Agreement in which Company
prevails, including, but not limited to, any action or proceeding in which
Company seeks enforcement of this Agreement or seeks relief from Employee’s
violation of this Agreement.
     13. Survival of Obligations. Employee acknowledges and agrees that
Employee’s obligations under this Agreement, including, without limitation,
Employee’s non-competition, non-solicitation and non-disclosure obligations,
shall survive the termination of Employee’s employment with Company, whether
such termination is with or without cause or whether such termination is
voluntary or involuntary. Employee further acknowledges and agrees that all
covenants set forth in this Agreement shall be construed as independent
covenants and that no breach of any contractual or legal duty by Company shall
be held sufficient to excuse or terminate the Employee’s obligations under this
Agreement or to preclude Company from obtaining injunctive relief or other
remedies for Employee’s violation or threatened violation of such covenants.

-9-



--------------------------------------------------------------------------------



 



     14. Governing Law and Choice of Forum. This Agreement shall be construed
and enforced in accordance with the laws of the State of Indiana,
notwithstanding any state’s choice-of-law rules to the contrary. The parties
agree that any legal action relating to this Agreement shall be commenced and
maintained exclusively before any appropriate state court located in Kosciusko
County, Indiana, or the United States District Court for the Northern District
of Indiana, South Bend Division. The parties hereby submit to the jurisdiction
of such courts and waive any right to challenge or otherwise object to personal
jurisdiction or venue, in any action commenced or maintained in such courts.
     15. Successors and Assigns. Company shall have the right to assign this
Agreement, and, accordingly, this Agreement shall inure to the benefit of, and
may be enforced by, any and all successors and assigns of Company, including,
without limitation, by asset assignment, stock sale, merger, consolidation or
other corporate reorganization, and shall be binding on Employee and Employee’s
executors, administrators, personal representatives, or other
successors-in-interest. The services to be provided by Employee to Company are
personal to Employee, and Employee shall not have the right to assign Employee’s
duties under this Agreement.
     16. Modification. This Agreement may not be amended, supplemented, or
modified except by a written document signed by both Employee and a
duly-authorized officer of Company.
     17. No Waiver. The failure of Company to insist upon performance of any of
the provisions of this Agreement or to pursue its rights hereunder shall not be
construed as a waiver of any such provisions or the relinquishment of any such
rights.
     18. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but each of which when taken together will
constitute one and the same agreement.
     19. Entire Agreement. This Agreement, including Recitals, constitutes the
entire agreement of the parties with respect to the subjects specifically
addressed herein, and supersedes any prior agreements, understandings, or
representations, oral or written, on the subjects addressed herein, excluding
any Change in Control Severance Agreement between Employee and Parent.
Notwithstanding the foregoing, to the extent the employee has an existing
non-competition, confidentiality, or non-solicitation agreement in favor of
Company and has breached or violated the terms thereof, Company may continue to
enforce its rights and remedies under and pursuant to such existing agreement.

-10-



--------------------------------------------------------------------------------



 



     Employee’s signature below indicates that Employee has been given ample
time to consider the entire Agreement, Employee has read the entire Agreement,
Employee understands what Employee is signing, and Employee is signing it
voluntarily. Employee agrees that Company advised Employee to consult with an
attorney prior to signing the Agreement.

            “COMPANY”


Zimmer, Inc.
      By:           Printed:        Title:           Dated: __________ ___,
2006        “EMPLOYEE”
            Printed:        Dated: __________ ___, 2006     

-11-